[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          May 19, 2009
                                    No. 08-15527                        THOMAS K. KAHN
                              ________________________                      CLERK


                         D. C. Docket No. 07-80263-CV-KAM

FICUS FARM, INC.,


                                                                         Plaintiff-Appellant,

                                            versus

UNITED STATES DEPARTMENT OF AGRICULTURE-RISK
MANAGEMENT AGENCY, FEDERAL CROP INSURANCE
CORPORATION, et al.,


                                                                     Defendants-Appellees.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (May 19, 2009)

Before MARCUS and PRYOR, Circuit Judges, and EDENFIELD,* District Judge.

       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
PER CURIAM:

      Appellant Ficus Farm, Inc. (“Ficus Farm”), a nursery located in Loxahatchee

Florida, appeals from the district court’s August 27, 2008 order granting final

summary judgment to United States Department of Agriculture- Risk Management

Agency (“RMA”) et al. The suit arose out of an insurer’s decision not to indemnify

Ficus Farm for part of its claimed nursery losses. Ficus Farm had claimed an

insurance loss of palms, ferns, Jessamine and Veriegated Ginger plants due to

excessive moisture following a series of storms in 2005. The RMA reviewed the

insurer’s decision and upheld the insurer’s partial denial of Ficus Farm’s claim

because the owner of Ficus Farm (1) had misrepresented material facts to the

insurer; (2) had destroyed certain crops without the written permission of the

insurer in violation of the policy; and (3) had failed to mitigate its losses.

      The district court upheld the agency determination, concluding that there

was substantial evidence to support each of the agency’s findings, and its

conclusion. After thorough review, we affirm the final order of summary judgment

based on the district court’s well-reasoned and thorough opinion.

      AFFIRMED.




                                            2